Case 18-12162-mdc        Doc 37    Filed 01/10/19 Entered 01/10/19 09:31:09            Desc Main
                                   Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
         Thomas Wright                       :
                                             :       Chapter 13
                                             :
         Debtor (s)                          :       Case No.: 18-12162AMC


                                Addendum to Chapter 13 Plan



By way of incorporation to the Amend Plan filed at Docket #25:

       With regard to the Debtor’s mortgage held by Ocwen Loan Servicing, Llc , that is being paid
through the Plan, the Debtor shall keep in effect and remain current on his required homeowners
insurance, and all real estate taxes.




Date: January 9, 2019                                                      /s/ Brad J. Sadek, Esq.
                                                                           1315 Walnut Street
                                                                           #502 Philadelphia,
                                                                           PA 19107
